IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 47043

STATE OF IDAHO,                                   )
                                                  )   Filed: April 6, 2020
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
DENNIS JARED PICKETT,                             )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Entry of no-contact order, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Dennis Jared Pickett pled guilty, pursuant to a binding Idaho Criminal Rule 11
agreement, to possession of a controlled substance with intent to deliver. Idaho Code § 37-
2732(a). In the agreement, Pickett stipulated to entry of a no-contact order. The district court
imposed sentence and entered the no-contact order stipulated to by the parties. Mindful that he
stipulated to the entry of the no-contact order, Pickett argues the district court abused its
discretion in entering the order. Pickett contends that possession of a controlled substance with
intent to deliver, the crime he pled guilty to, is not a crime enumerated in the no-contact order
statute. Pickett’s claim is barred by the invited error doctrine.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864
P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or


                                                  1
acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131
Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible.
State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Pickett stipulated to entry of the no-contact order, he may not
complain that the district court abused its discretion in entering the order. Accordingly, entry of
the no-contact order is affirmed.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                2